Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/098292 has claims 1-3 pending.

Priority /Filing Date
2. 	Acknowledgment is made of applicant's claim for foreign priority based on  Chinese Application No. CN2020103295039 filed on April 24, 2020. It is noted, however, that applicant has not filed a certified copy of the above application as required by 35 U.S.C. 119(b).

Specification
5.	The disclosure is objected to because of the following informalities:
Priority to Foreign application section (CROSS REFERENCE OF RELATED APPLICATION) is missing in the disclosure.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	As per claim 1, 2nd last line of limitation S50 - it is uncertain what the term “fracture extension” stands for. The term has not been defined or explained anywhere in the claim and specification-therefore the use of this term indefinite. Appropriate correction is required.
ii)  	As per the last limitation of Claim 1 -(limitation S50)-it is not clear how optimizing the construction parameters is performed based on the result of fracture extension and temporary plugging operations. Without any relationship established between the construction parameters and fracture extension and temporary plugging operation in the claim-optimizing the construction parameters based on these operation is vague and indefinite. Appropriate correction is required.
iii) 	As per the limitation S40, it is uncertain what the term “fracturing fractures in shale horizontal well stage”-means. For the purpose of examination, examiner interpret this term as ““fracturing in shale horizontal well stage”. Appropriate correction is required.
As per claims 2-3, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under Step 2A - Prong 1:
Independent claim 1 recite the limitations- 
S20: establishing a fluid-solid coupling model of hydraulic fracturing through a discontinuous displacement method;
S30: establishing a fracture propagation model for dense cutting, temporary plugging and fracturing in shale horizontal well stage;
S40: calculating geometric parameters of dense cutting, temporary plugging and fracturing fractures in shale horizontal well stage based on the reservoir parameters, the completion parameters, and the fracturing construction parameters;
S50: optimizing the construction parameters of dense cutting, temporary plugging and fracturing in shale horizontal well stage based on results of fracture extension and temporary plugging operations.
are considered to be mathematical concept steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitation of establishing, calculating and optimizing steps, as drafted, is process that, under its broadest reasonable interpretation, covers a mathematical relationship. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mathematical relationships, then it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the final step of the claim only recites optimizing the construction parameters step which is a pure mathematical concept. The claim recites an additional element: “S10: obtaining reservoir parameters, completion parameters, and fracturing construction parameters” which is directed to mere data gathering. This is considered adding insignificant extra-solution activity to the judicial exception. (see MPEP § 2106.05(g)). There are no additional elements that integrate the abstract idea into a practical application. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim is not patent eligible.
Under Step 2B:
As discussed with respect to Step 2A Prong Two, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: 
Claim 1 recites “S10: obtaining reservoir parameters, completion parameters, and fracturing construction parameters” which is directed to mere data gathering. This is considered adding insignificant extra-solution activity to the judicial exception. (see MPEP § 2106.05(g)) Receiving velocity data is merely receiving seismic velocity data. MPEP 2106.05(d)(II) indicate that mere obtaining or receipt of data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the obtaining step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2-3, are all drawn to a mathematical concept including formulas.  All these limitations are considered to be drawn to the abstract idea without adding significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1 is rejected under 35 U.S.C. 103 as being obvious over Xing et al. hereafter Xing (“Staged fracturing of horizontal shale gas wells with temporary plugging by sand filling”, Natural Gas Industry B 4 (2017) 134-140), in view of Y. Cheng hereafter Cheng (“Mechanical Interaction of Multiple Fractures—Exploring Impacts of the Selection of the Spacing/Number of Perforation Clusters on Horizontal Shale-Gas Wells”, Society of Petroleum Engineers, 2012, pp 992-1001).

Regarding Claim 1, Xing discloses an optimization method for dense cutting, temporary plugging and fracturing in shale horizontal well stage (Xing: abstract), comprising:
S10: obtaining reservoir parameters, completion parameters, and fracturing construction parameters (Xing: page 135, section 1; Figure 1, page 137 column 2, paragraph 3);
S30: establishing a fracture propagation model for dense cutting, temporary plugging
and fracturing in shale horizontal well stage (Xing: pages 135-136, section 2, Figure 3);
S40: calculating geometric parameters of dense cutting, temporary plugging and
fracturing fractures in shale horizontal well stage based on the reservoir parameters,
the completion parameters, and the fracturing construction parameters (Xing: page 136. Table 1, section 3.1- equations (1) and (2)], page 137 – equations (3)- (6));
S50: optimizing the construction parameters of dense cutting, temporary plugging and fracturing in shale horizontal well stage based on results of fracture extension and temporary plugging operations (Xing; page 137-138, section 3.2, Figures 5-10, page 138-139. Section 4, Figure 11).
Xing do not explicitly discloses:
 S20: establishing a fluid-solid coupling model of hydraulic fracturing through a
discontinuous displacement method.
Cheng discloses:
S20: establishing a fluid-solid coupling model of hydraulic fracturing through a
discontinuous displacement method (Cheng: pages 992—994, Figures 1-3: Boundary-Element Model Based on Displacement-Discontinuity Method);
Xing and Cheng are analogous art because they are from the same field of endeavor. They both relate to hydraulic fracturing of horizontal wells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above multi-cluster staged volume fracturing technique of shale gas horizontal wells, as taught by Xing, and incorporating the use of displacement-discontinuity method, as taught by Cheng.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a useful tool to relate rock geo-mechanic properties to stress distribution and fracture geometries for multiple fractures in hydraulic fracturing of horizontal wells, which can be used as a guide to space the perforation clusters as suggested by Cheng (Cheng: Summary).

Allowable Subject Matter
7.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as pending resolving all intervening issues such as the 101, 112(b).
None of prior art of record teaches at least:
a) wherein a flow field model of the fluid-solid coupling model of hydraulic fracturing in the step S20 is:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


a stress field model of the fluid-solid coupling model of hydraulic fracturing in the
step S20 is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(claim 2);

b) where in the fracture propagation model for dense cutting, temporary plugging and fracturing in shale horizontal well stage in the step S30 is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


(claim 3);

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Chen et al. (Patent No.: US 10,677,961 B1) discloses a method for optimizing perforation parameters to maintain uniform fracture growth in multi-stage hydraulic fracturing of horizontal well and device.
Soliman et al.  (Pub. No.: US 2005/0125209 A1) relates to methods for  stress interference from other fractures when designing and optimizing the number, placement, and size of fractures in the subterranean formation.
Zeng et al. (Pub. No.: US 2019/0112909 A1) conceptually presents techniques that relate to horizontal well completions that facilitate multistage fracturing, for example, in shale gas reservoirs.
 Kim et al. (“Numerical analysis of fracture propagation during hydraulic fracturing operations in shale gas systems”, 2015,  Elsevier Ltd., pp 127-137)  perform numerical studies on vertical fracture propagation induced by tensile hydraulic fracturing for shale gas reservoirs.

9.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146